Title: From George Washington to the United States Senate and House of Representatives, 24 January 1791
From: Washington, George
To: United States Senate and House of Representatives



United States January 24th 1791
Gentlemen of the Senate and House of Representatives

I lay before you a statement relative to the frontiers of the United States, which has been submitted to me, by the Secretary for the Department of War.
I rely upon your wisdom to make such arrangements, as may be essential for the preservation of good order, and the effectual protection of the frontiers.

Go: Washington

